UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2011 Stamps.com Inc. (Exact name of registrant as specified in its charter) Delaware 000-26427 77-0454966 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12959 Coral Tree Place, Los Angeles, CA 90066-7020 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 482-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 15, 2011, in our litigation against Endicia, Inc. and PSI Systems, Inc. originally filed by us on November 22, 2006, the United States Court of Appeals for the Federal Circuit affirmed the summary judgment ruling of the district court that the fifteen claims we selected from eight patents are invalid. We were required to select fifteen claims from amongst the over six hundred claims available in the eleven patents we initially asserted. A second lawsuit, which was filed by PSI Systems, Inc. August 8, 2008, and in which we have asserted four additional patents against PSI, was not the subject of this ruling and remains pending. For further information about Stamps.com litigation, please refer to our quarterly report on Form 10-Q for the quarter ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Stamps.com Inc. (Registrant) June 15, 2011 /s/ Kenneth McBride Date (Signature) Kenneth McBride, Chief Executive Officer
